PER CURIAM.*
Counsel appointed to represent Lashasta Knighton has requested leave to withdraw as counsel and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the brief, record, and Knighton’s response discloses no nonfrivolous issue. Accordingly, Knighton’s motion for appointment of counsel is DENIED, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Knighton may raise her ineffective assistance claims in a 28 U.S.C. § 2255 proceeding. See United, States v. Navejar, 963 F.2d 732, 735 (5th Cir.1992).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.